Citation Nr: 0309594	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, and had unverified service in the Army Reserves from 
January 1973 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1995 rating decision by the RO in New York, New York, 
which denied service connection for a back disorder.


REMAND


On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board notes that the veteran's service medical records 
were received at the RO in January 1999, after the statement 
of the case was issued.  The RO has not reviewed the service 
medical records in light of the veteran's claim for service 
connection for a back disorder.  Thus, the case must be 
returned to the RO for its review of the additional evidence 
and, if the claim remains denied, inclusion of the evidence 
in a supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2002).

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should attempt to verify, 
through official channels, the veteran's 
period of reserve military service.

3.  The RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for a back disorder 
since May 1995.  After securing the 
necessary release, the RO should obtain 
these records.  If records are not 
obtainable, it should be documented in 
the claims folder.

4.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the 
additional evidence received since the 
November 1995 statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-5 and 38.02-
38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




